3 Reported in 38 N.W.2d 844.
Respondents move to have the writ of certiorari issued herein discharged. It was issued by this court on May 17, 1949, for the purpose of reviewing two orders of the industrial commission, one dated and served January 28, 1949, and the other dated and served March 18, 1949. The order of January 28, 1949, denied relator compensation; the order of March 18, 1949, denied relator's petition for reargument.
On April 18, 1949, this court granted relator an extension of time in which to serve a writ of certiorari on the industrial commission. The writ subsequently issued was within the time thus extended.
M.S.A. 176.61 provides that a writ of certiorari to review an order of the industrial commission must be applied for within 30 days after service of the commission's order. We have held that a writ of certiorari may not be issued subsequent to such prescribed 30-day period. State ex rel. Virginia  Rainy Lake Co. v. Bashko, 127 Minn. 519, 148 N.W. 1082; Lickfett v. Jorgenson, 179 Minn. 321, 229 N.W. 138. It is clear from the statute and the above decisions that this court is without power to review the order of January 28, 1949.
However, the order of March 18, 1949, may be reviewable here. While the writ to review the same was not issued here until May 17, 1949, the time for such purpose had been extended by this court to include such date.
We have not determined that such an order is reviewable here. However, in Lickfett v. Jorgenson, 179 Minn. 321,229 N.W. 138, we examined such an order upon the merits and upheld it. Based thereon, we are of the opinion that the present motion should be denied, without prejudice, and with leave to respondents to renew the same at the time of the oral argument herein. The second question above outlined may be then decided.
So ordered.
 *Page 1